 


 HR 5517 ENR: To designate the facility of the United States Postal Service located at 7231 FM 1960 in Humble, Texas, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5517 
 
AN ACT 
To designate the facility of the United States Postal Service located at 7231 FM 1960 in Humble, Texas, as the Texas Military Veterans Post Office. 
 
 
1.Texas Military Veterans Post Office 
(a)DesignationThe facility of the United States Postal Service located at 7231 FM 1960 in Humble, Texas, shall be known and designated as the Texas Military Veterans Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Texas Military Veterans Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
